Exhibit 10.9

APERGY CORPORATION

SENIOR EXECUTIVE CHANGE-IN-CONTROL SEVERANCE PLAN

Introduction

This Apergy Corporation Senior Executive Change-in-Control Severance Plan (the
“Plan”) sets forth the policy of Apergy Corporation, a Delaware corporation
(“Apergy”), and each of its Subsidiaries (as defined in Article 14) which
employs an “Eligible Executive” (as defined in Article 1) with respect to
“Severance Payments” (as defined in Article 5) payable to an Eligible Executive
under the Plan (Apergy and such Subsidiaries are collectively referred to as the
“Company”). This Senior Executive Change-in-Control Severance Plan constitutes
the plan document and summary plan description for the Plan.

Article 1. Who is Eligible for Participation in the Plan

 

a. Eligible Executives. Those executives who are eligible to participate in, and
receive Severance Payments under, the Plan are the ‘Senior Executive Officers’
of Apergy Corporation (‘Senior Executive Officers’ are defined as the Chief
Executive Officer and the Executive Officer direct reports to the Chief
Executive Officer) whom, on the date of a “Change of Control” (as defined in
Article 14), remain in such a position (“Eligible Executives”).

 

b. Effect of Employment Agreement. You shall not be eligible to participate in
the Plan if you are party to a written agreement with the Company that provides
for severance payments to you upon, or following, the termination of your
employment or following a Change-in-Control of the Company.

 

c. Other Plans. If you are eligible to participate in this Plan, you shall not
be eligible to participate in, or to receive any severance benefits under, any
other severance plan, policy, practice, or arrangement maintained by the
Company. If you become eligible to receive Severance Payments under this Plan,
you shall not be eligible to receive Severance Payments under the Apergy
Corporation Executive Severance Plan.

Article 2. How Do You Become Eligible for Severance Payments under the Plan

You will be eligible for Severance Payments if you are an Eligible Executive as
of the date of a Change-in-Control and, within eighteen (18) months following a
Change-in-Control:

 

a. Termination Without Cause. Your employment is terminated by the Company
without “Cause” (as defined in Article 14) (“Termination Without Cause”); or

 

b. Good Reason Termination. You terminate your employment with the Company for
“Good Reason” (as defined in Article 14) by giving a notice of termination for
Good Reason under the procedures set forth in this Article 2 (“Good Reason
Termination”);



--------------------------------------------------------------------------------

  •   You may elect to terminate your employment for Good Reason by giving
written notice to the Company of the events constituting Good Reason within
eighteen (18) months after a Change-in-Control. The notice of termination for
Good Reason shall be effective thirty (30) days after it is provided by you if
the Company shall fail to cure the events constituting Good Reason within such
thirty (30) day notice period. In order to be effective, you must give the
notice of a Good Reason Termination within sixty (60) days after the event(s)
that constitute Good Reason first occur and within eighteen (18) months after a
Change-in-Control.

 

  •   The Company may waive all or part of the thirty (30) day notice required
to be given by you by giving written notice to you.

Article 3. What Events Make You Ineligible for Severance Payments under the Plan

You shall not be entitled to receive Severance Payments under this Plan if any
of the following disqualifying events occur:

 

a. Death or Disability. Your employment terminates due to death or, at the
option of the Company, upon your “Disability” (as defined in Article 14).

 

b. Voluntary Termination. You terminate your employment with the Company or a
successor for any reason, including without limitation retirement, other than
for Good Reason (“Voluntary Termination”). A Voluntary Termination includes,
without limitation, a termination by you (i) after a failure by you to give a
timely notice of termination for Good Reason, or (ii) after the Company timely
cures the event(s) that are claimed to constitute Good Reason.

 

c. Termination for Cause. Your employment with the Company is terminated for
Cause (“Termination for Cause”):

 

  •   Your employment may be terminated for Cause by the Company effective upon
the giving of written notice to you of such Termination for Cause, or effective
upon another date as specified in such notice.

 

  •   If within one (1) year after your employment terminates as the result of a
Good Reason Termination or Termination Without Cause, the Company determines
that your employment could have been Terminated for Cause, your prior
termination shall be recharacterized as a Termination for Cause upon the Company
giving written notice to you (or to your estate in the event of your death). You
(or your estate) shall have thirty (30) days to provide a written response to
the Company. To the extent that the Company does not reverse its determination
after receipt of your response, if any, you (or your estate) shall be obligated
promptly to repay any Severance Payments paid to you under the Plan. The Company
may take appropriate legal action to seek to recover any Severance Payments from
you or your estate.

 

d. Sale. You work for a division, subdivision, plant, location, or entity which
is sold or otherwise transferred to an entity other than Apergy and its
Subsidiaries in a transaction that does not constitute a Change-in-Control,
regardless of whether the new owner offers continued or comparable employment to
you.

 

2



--------------------------------------------------------------------------------

e. New Employer. You begin working for another employer (whether regular or
temporary and whether full-time or part-time) in any capacity, including as a
consultant or independent contractor, before your “Date of Termination” (as
defined in Article 14). You are required to immediately notify the Company in
writing if you begin another job prior to your Date of Termination.

Article 4. What Amounts Other than Severance Payments May be Payable to You

Regardless of whether you are eligible for Severance Payments under the Plan,
you may be entitled to receive benefits (other than severance payments) for
which you are expressly eligible following your Date of Termination to the
extent you are entitled under the terms and conditions of any other plans,
policies, programs and/or arrangements of the Company, including without
limitation, continuation health benefits under the federal law known as COBRA,
and amounts payable or benefits provided under the Apergy Corporation 2018
Equity and Cash Incentive Plan and any successor plan (the “2018 Plan”), the
Apergy Corporation Executive Deferred Compensation Plan, and the Apergy
Corporation 401(k) Plan.

Article 5. What Severance Payments Are Payable under the Plan

If you are eligible to receive Severance Payments under Article 2 above, and you
have not become ineligible for the receipt of such Severance Payments due to a
disqualifying event as described in Article 3 above or other provisions of the
Plan, you shall be entitled to the following severance payments (the “Severance
Payments”):

 

  •   A lump sum payment payable sixty (60) days following your Date of
Termination equal to 2.0 multiplied by the sum of (i) your annual base salary on
your Date of Termination (or, if higher, on the date of the Change-in-Control),
and (ii) your target annual incentive bonus for the year in which the Date of
Termination occurs (or, if higher, on the date of the Change-in-Control).

 

  •   A lump sum payment payable sixty (60) days following your Date of
Termination equal to the then premium cost of COBRA health continuation coverage
for yourself and covered family members for twelve months based on the level of
health coverage, if any, in effect on your Date of Termination.

 

  •   If you die before receipt of all Severance Payments to which you are
entitled, any payments due to you will be paid to your estate at the time they
would have been payable to you.

 

  •  

The Company’s obligations to make Severance Payments to you are conditioned upon
your timely execution (without revocation) of a separation agreement and a
general release of all claims related to your employment and the termination of
your employment in a form satisfactory to Apergy (the “Separation Agreement and
Release”). The Separation Agreement and Release shall include a

 

3



--------------------------------------------------------------------------------

 

confidentiality covenant, a non-disparagement covenant, a covenant for the
protection of intellectual property, and a non-competition and non-solicitation
restriction for twelve (12) months from the Date of Termination, as more fully
set forth in such Separation Agreement and Release. Payments to you shall
commence sixty (60) days following your Date of Termination as provided in this
Article 5 above but only if you have executed such Separation Agreement and
Release within forty-five (45) days following the Date of Termination and the
applicable revocation period has expired. Where the forty-five (45) day period
extends into the next year, payment shall commence in the next taxable year. If
you should fail to execute such Separation Agreement and Release within
forty-five (45) days following the Date of Termination or should you later
revoke or violate the Separation Agreement and Release, the Company shall not
have any obligation to make the payments contemplated under this Plan and you
shall refund any Severance Payments made to you.

Article 6. Claw-Back Provisions

In addition to the right of the Company under Article 3(c) and Article 5 to
recover amounts paid to you, in the event that you shall (i) breach the
non-competition, non-disparagement, non-solicitation, confidentiality,
intellectual property or other covenants or provisions of the Separation
Agreement and Release, or (ii) be required by any claw-back policies of the
Company, as in effect from time to time, or by applicable law, to refund
payments received from the Company as the result of a restatement of the
Company’s financial statements or other events or conduct as may be specified in
such policies from time to time or as may be required by applicable law, you (or
your estate) shall be obligated promptly to refund the Severance Payments made
to you. The Company may take appropriate legal action to seek to recover any
Severance Payments from you or your estate.

Article 7. Income Taxes

Severance Payments are subject to all applicable federal, state, local and
non-U.S. tax withholdings.

Article 8. Section 409A of the Code

Notwithstanding any other provision of the Plan, if any payment, compensation or
other benefit provided to you in connection with your employment termination is
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and you are a “specified employee” as defined in
Code Section 409A(a)(2)(B)(i), no part of such payments shall be paid before the
day that is six (6) months plus one (1) day after your Date of Termination (such
date, the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to you during the period between your Date of Termination
and the New Payment Date shall be paid to you in a lump sum on such New Payment
Date. Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled in accordance with the terms of the Plan. If you die during
the period between the Date of Termination and the New Payment Date, the amounts
withheld on account of Code Section 409A shall be paid to your estate within
ninety (90) days following your death.

 

4



--------------------------------------------------------------------------------

For the avoidance of doubt, up to two (2) times the lesser of: (i) your base
salary for the year preceding the year in which your Date of Termination occurs;
and (ii) the maximum amount of compensation that may be taken into account under
a qualified plan pursuant to Code Section 401(a)(17) for the year in which your
Date of Termination occurs, shall be paid in accordance with the schedule set
forth in Article 5, without regard to such six (6) month delay.

The provisions of the Plan are intended to be exempt from, or to comply with,
the requirements of Code Section 409A, including without limitation, the
separation pay exemption and short-term deferral exemption of Code Section 409A.
The Plan shall in all respects be administered in accordance with Code
Section 409A and shall be interpreted in a manner to conform to the requirements
of Code Section 409A. Notwithstanding anything in the Plan to the contrary,
distributions may only be made under the Plan upon an event and in a manner
permitted by Code Section 409A or an applicable exemption.

All payments to be made upon a termination of employment under the Plan may only
be made upon a “separation from service” under Code Section 409A.

For purposes of Code Section 409A, the right to a series of installment payments
under the Plan shall be treated as a right to a series of separate payments. In
no event may you, directly or indirectly, designate the calendar year of a
payment.

Article 9. Excess Parachute Payments

In the event that the Company determines that any payment or distribution to you
by the Company in connection with a Change-in-Control, whether paid or payable
under this Plan or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation, any outstanding award or right under
the 2018 Plan, or the Apergy Corporation Executive Deferred Compensation Plan
would be subject to the excise tax imposed by Code Section 4999 (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), and you would receive a greater net after-tax
amount (taking into account all applicable taxes payable by you, including any
excise tax under Code Section 4999) by applying the reduction contained in this
Article 9, then the Severance Payments to you under this Plan shall be reduced
(but not below zero) to the maximum amount which may be paid without you
becoming subject to such an excise tax under Code Section 4999 (such reduced
payments to be referred to as the “Payment Cap”). In the event that you are
subject to the Payment Cap, the Company shall reduce payments to you under this
Plan in reverse chronological order such that the last payments to be made to
you will be reduced first until the Payment Cap is reached. The tax and benefit
calculations contemplated by this paragraph shall be performed by Apergy’s
accountants or tax counsel, the fees of which shall be paid by Apergy, including
any fees incurred in connection with the audit of your tax return or appeal from
any assessment.

 

5



--------------------------------------------------------------------------------

Article 10. Administration of Plan

The “Plan Administrator” (as defined in Article 14) shall have the exclusive
right, power, and authority, in its sole and absolute discretion, to administer,
apply, and interpret the Plan and to decide all matters arising in connection
with the operation or administration of the Plan to the extent not retained by
Apergy as set forth herein. Without limiting the generality of the foregoing,
the Plan Administrator shall have the sole and absolute discretionary authority
to:

 

  •   Make determinations as to whether an employee is, or is not, an Eligible
Executive;

 

  •   Take all actions and make all decisions with respect to the eligibility
for, and the amount of, Severance Payments payable under the Plan;

 

  •   Formulate, interpret and apply rules, regulations, and policies necessary
to administer the Plan in accordance with its terms;

 

  •   Decide questions, including legal or factual questions, with regard to any
matter related to the Plan;

 

  •   Construe and interpret the terms and provisions of the Plan and all
documents which relate to the Plan and decide any and all matters arising
thereunder including the right to remedy possible ambiguities, inconsistencies
or omissions;

 

  •   Investigate and make such factual or other determinations as shall be
necessary or advisable for the resolution of appeals of adverse determinations
under the Plan; and

 

  •   Process, and approve or deny, claims for Severance Payments under the Plan
and any appeals.

All determinations made by the Plan Administrator as to any question involving
its respective responsibilities, powers and duties under the Plan shall be final
and binding on all parties, to the maximum extent permitted by law. All
determinations by Apergy referred to in the Plan shall be made by Apergy in its
capacity as an employer and settlor of the Plan.

Article 11. Modification or Termination of Plan

Apergy reserves the right, in its sole and absolute discretion, to amend,
modify, or terminate the Plan, in whole or in part, including any or all of the
provisions of the Plan, for any reason, at any time, by action of the
Compensation Committee (the “Compensation Committee”) of Apergy’s Board of
Directors (the “Board”). This Plan does not give an Eligible Executive any
vested right to Severance Payments. If the Plan is amended or terminated, your
rights to receive Severance Payments may be eliminated. No individual may become
entitled to benefits or other rights under the Plan after the Plan is
terminated. In the event that an amendment to the Plan to be effective on or
after a Change-in-Control is in the aggregate materially adverse to you (taking
into account any aspects of such amendments that are beneficial to you), or the
Plan is terminated on or after a Change-in-Control, no such amendment or
termination shall be effective before the second anniversary of the
Change-in-Control. In the event that a Change-in-Control

 

6



--------------------------------------------------------------------------------

occurs within twelve months after the effective date of an amendment to the Plan
that is in the aggregate materially adverse to you (taking into account any
aspects of such amendments that are beneficial to you), or the Plan is
terminated within twelve months prior to a Change-in-Control, such amendment or
termination shall not be effective.

Article 12. Claims and Appeal Procedures

The Plan Administrator shall make a determination in connection with the
termination of employment of an Eligible Executive as to whether a Severance
Payment under the Plan is payable to such Eligible Executive and the amount
thereof, taking into consideration any determination made by Apergy as to the
circumstances regarding the termination, the potential applicability of a
disqualifying event, or the Plan Administrator’s decision as to whether an
employee is an Eligible Executive under the Plan. The Plan Administrator shall
advise any Eligible Executive it determines is entitled to Severance Payments
under the Plan as to the amount of Severance Payments payable under the Plan.
The Plan Administrator may delegate any or all of its responsibilities under
this section.

a. Claim Procedures

Each Eligible Executive or his or her authorized representative (each, the
“Claimant”) claiming Severance Payments under the Plan who has not been advised
by the Plan Administrator as to his or her eligibility for Severance Payments,
disagrees with a determination that he or she is not eligible for Severance
Payments, disagrees with the amount of any Severance Payments awarded under the
Plan, or disagrees with a decision to require him or her to repay an amount
under the Plan, is eligible to file a written claim with the Plan Administrator.

Within ninety (90) days after receiving the claim, the Plan Administrator will
decide whether or not to approve the claim. The ninety (90)-day period may be
extended by the Plan Administrator up to an additional ninety (90)-day period if
special circumstances require an extension of time to consider the claim. If the
Plan Administrator extends the ninety (90)-day period, the Claimant will be
notified in writing before the expiration of the initial ninety (90)-day period
as to the length of the extension and the special circumstances that necessitate
the extension.

If the claim is denied, the Plan Administrator shall set forth in writing (which
notice may be electronic) the reasons for the denial; the relevant provisions of
the Plan on which the decision is made; a description of the Plan’s claim appeal
procedures; and, if additional material or information is necessary to perfect
the claim, an explanation of why such material or information is necessary. The
notice will also include a statement regarding the procedures for the Claimant
to file a request for review of the claim denial as set forth in the “Appeal
Procedures” sub-section below and the Claimant’s right to bring a civil action
under Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) following a claim denial on appeal.

b. Appeal Procedures

If a claim has been denied by the Plan Administrator and the Claimant wishes
further consideration and review of his or her claim, he or she must file an
appeal of the denial of the claim to the Plan Administrator no later than sixty
(60) days after the receipt of the written

 

7



--------------------------------------------------------------------------------

notification of the Plan Administrator’s denial. In connection with his or her
appeal, the Claimant may request the opportunity to review relevant documents
prior to submission of a written statement, submit documents, records and
comments in writing, and receive, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
the Claimant’s claim for Severance Payments under the Plan. The review of the
appeal by the Plan Administrator will take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial review of the claim.

The Plan Administrator will notify the Claimant in writing (which notice may be
electronic) of the Plan Administrator’s decision with respect to its review of
the appeal within sixty (60) days following the receipt of the request for a
review of the claim. Due to special circumstances, the Plan Administrator may
extend the time to reach a decision with respect to the appeal of the claim
denial, in which case the Plan Administrator will notify the Claimant in writing
before the expiration of the initial 60-day period as to the length of the
extension and the special circumstances that necessitate such extension and
render a decision as soon as possible, but not later than one hundred twenty
(120) days following the receipt of the Claimant’s request for appeal.

If the appeal is denied, the Plan Administrator will set forth in writing (which
notice may be electronic) the specific reasons for the denial and references to
the relevant Plan provisions on which the determination of the denial is based.
The notice will also include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim, and a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.

c. Exhaustion of Remedies under the Plan

A Claimant wishing to seek judicial review of an adverse benefit determination
under the Plan, whether in whole or in part, must file any suit or legal action,
including, without limitation, a civil action under Section 502(a) of ERISA,
within one (1) year following the date the final decision on the adverse benefit
determination on review is issued or should have been issued or lose any rights
to bring such an action. If any such judicial proceeding is undertaken, the
evidence presented shall be strictly limited to the evidence timely presented to
the Plan Administrator. A Claimant may bring an action under ERISA only after he
or she has exhausted the Plan’s claims and appeal procedures.

Article 13. Miscellaneous Provisions

 

  •   The records of the Company with respect to employment history,
compensation, absences, illnesses, and all other relevant matters shall be
conclusive for all purposes of this Plan.

 

  •   The respective terms and provisions of the Plan shall be construed,
whenever possible, to be in conformity with the requirements of ERISA, or any
subsequent laws or amendments thereto. To the extent not to conflict with the
preceding sentence, the construction and administration of the Plan shall be in
accordance with the laws of the state of Texas applicable to contracts made and
to be performed within the state of Texas (without reference to its conflicts of
law provisions).

 

8



--------------------------------------------------------------------------------

  •   Nothing contained in this Plan shall be held or construed to create any
liability upon the Company to retain any employee in its service or to change
the employee-at-will status of any employee. All employees shall remain subject
to the same terms and conditions of employment and discharge or discipline to
the same extent as if the Plan had not been put into effect. An employee’s
failure to qualify for, or receive, a Severance Payment under the Plan shall not
establish any right to (i) continuation or reinstatement, or (ii) any benefits
in lieu of Severance Payments.

 

  •   The Company has the right to cancel a proposed termination of employment
or reschedule a termination date at any time before your employment terminates.
You will not become eligible for Severance Payments if your termination date is
cancelled or if you voluntarily terminate employment before the termination date
specified or rescheduled by the Company.

 

  •   Severance Payments under this Plan are not intended to duplicate such
(i) payments and benefits as may be provided to you under state, local, federal
or non-US plant shut down, mass layoff or similar laws, such as the WARN Act or
(ii) payments in the nature of severance or separation pay, termination
allowances or indemnities, and/or pay or benefits in lieu of notice, pay and/or
benefits for service during any notice period, or any similar type of payment or
benefit under any non-US plan, program or policy, under any non-US contract or
agreement or between a union, works council or other collective bargaining
entity or employee representative and the Company, or under applicable non-US
laws or regulations. Should payments or benefits under such laws or other
arrangements become payable to you, payments under this Plan will be offset or
reduced (but not below zero) by all payments and benefits to which you are
entitled under such other laws or arrangements, or alternatively, Severance
Payments previously paid under this Plan will be treated as having been paid to
satisfy such other benefit obligations to the extent permitted by applicable
law. In either case, the Plan Administrator, in its sole discretion, will
determine how to apply this provision and may override other provisions in this
Plan in doing so.

 

  •   At all times, payments under the Plan shall be made from the general
assets of the Company.

 

  •   Should any provisions of the Plan be deemed or held to be unlawful or
invalid for any reason, the balance of the Plan shall remain in effect, unless
it is amended or terminated as provided in the Plan.

 

  •   Except as required by law, the Severance Payments will not be subject to
alienation, transfer, assignment, garnishment, execution or levy of any kind,
and any attempt to cause such payments to be so subjected will not be
recognized.

 

  •   If any overpayment is made under the Plan for any reason, the Plan
Administrator will have the right to recover the overpayment.

 

9



--------------------------------------------------------------------------------

  •   The Company shall cause this Plan to be assumed by a successor of the
Company, whether such succession occurs by merger, asset sale or otherwise.

 

  •   Any notice or other written communication required or permitted pursuant
to the terms of the Plan shall have been duly given (i) immediately when
delivered by hand, (ii) three days after being mailed by United States Mail,
first class, postage prepaid (or such local equivalent thereof), addressed to
the intended recipient at his, her or its last known address, (iii) on the next
business day after deposit with a courier or overnight delivery service post
paid for next-day delivery and addressed in accordance with the last known
address, or (iv) immediately upon delivery by facsimile or email to the
telephone number or email address provided by a party for the receipt of notice.

Article 14. Definitions

 

Beneficial Owner    Shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), except that a
“Person” (as defined in this Article 14) shall not be deemed to be the
“Beneficial Owner” of any securities which are properly reported on a Form 13-F.
Cause   

•  You have engaged in conduct that constitutes willful misconduct, dishonesty,
or gross negligence in the performance of your duties; you breach your fiduciary
duties to your employer; or your willful failure to carry out the lawful
directions of the person(s) to whom you report;

  

•  You have engaged in conduct which is demonstrably and materially injurious to
your employer, or that materially harms the reputation, good will, or business
of your employer;

 

•  You have engaged in conduct which is reported in the general or trade press
or otherwise achieves general notoriety and which is scandalous, immoral or
illegal;

  

•  You have been convicted of, or entered a plea of guilty or nolo contendere
(or similar plea) to, a crime that constitutes a felony, or a crime that
constitutes a misdemeanor involving moral turpitude, dishonesty or fraud;

 

•  You have been found liable in any Securities and Exchange Commission or other
civil or criminal securities law action or any cease and desist order applicable
to you is entered (regardless of whether or not you admit or deny
liability);    

 

10



--------------------------------------------------------------------------------

  

•  You have used or disclosed, without authorization, confidential or
proprietary information of Apergy or its Subsidiaries; you have breached any
written or electronic agreement with the Company not to disclose any information
pertaining to Apergy or its Subsidiaries or their customers, suppliers and
businesses; or you have breached any agreement relating to non-solicitation,
non-competition, or the ownership or protection of the intellectual property of
Apergy or its Subsidiaries; or

 

•  You have breached any of the Company’s policies applicable to you, whether
currently in effect or adopted after the effective date of the Plan.

Change-in-

Control

   A Change-in-Control shall be deemed to have taken place upon the occurrence
of any of the following events:   

(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Apergy (not including in the securities beneficially owned by such
Person, any securities acquired directly from Apergy or its affiliates)
representing 20% or more of either the then outstanding shares of common stock
of Apergy or the combined voting power of Apergy’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (A) of sub-paragraph (iii) below. For purposes
of this definition, the term “affiliate” shall mean any entity that directly or
indirectly controls, is controlled by, or is under common control with Apergy;
or

  

(ii)the following individuals cease for any reason to constitute a majority of
the members of the Board then serving: individuals who, on the Effective Date of
the Plan, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Apergy) whose appointment or election by the
Board or nomination for election by Apergy’s stockholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

  

(iii)there is consummated a merger or consolidation of Apergy or any direct or
indirect subsidiary of Apergy with any other corporation, other than (A) a
merger or consolidation which would result in the voting securities of Apergy
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the voting securities of Apergy or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of Apergy

 

11



--------------------------------------------------------------------------------

   (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of Apergy (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from Apergy or its affiliates) representing 20% or more of either the then
outstanding shares of common stock of Apergy or the combined voting power of
Apergy’s then outstanding securities; or   

(iv)the stockholders of Apergy approve a plan of complete liquidation or
dissolution of Apergy or an agreement is entered into for the sale or
disposition by Apergy of all or substantially all of Apergy’s assets, other than
a sale or disposition by Apergy of all or substantially all of Apergy’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by stockholders of Apergy in substantially the same
proportions as their ownership of Apergy immediately prior to such transaction
or series of transactions.

Date of Termination    The date on which you incur a termination of employment
or such other date on which you incur a “separation from service” determined
under the provisions set forth in Section 1.409A-1(h) of the Treasury
Regulations or any successor provisions. Pursuant to such provisions, you will
be treated as no longer performing services for the Company when the level of
services you perform for the Company decreases to a level equal to 20% or less
of the average level of services performed by you during the immediately
preceding thirty-six (36) months. Disability    Disability shall be defined as
set forth under the Company-sponsored Long-Term Disability Benefits Plan that
covers you, as such plan shall be in effect from time to time. Any dispute
concerning whether you are deemed to have suffered a Disability for purposes of
the Plan shall be resolved in accordance with the dispute resolution procedures
set forth in the Company-sponsored Long-Term Disability Benefits Plan in which
you participate. Good Reason   

The occurrence of any of the following events without your written consent:

 

•  A material reduction in (i) the rate of your annual base salary (other than a
salary reduction not to exceed 10% that applies to all other Eligible Executives
in the Plan), (ii) the target level of your annual bonus, or (iii) the grant
value to you of your long-term incentive awards;

 

•  Any material and adverse change in your title;

 

•  Any material and adverse reduction in your authorities, responsibilities, or
reporting relationships; or

 

12



--------------------------------------------------------------------------------

  

•  The relocation of your principal place of employment to a location more than
fifty (50) miles from your principal place of employment (unless such relocation
does not increase your commute by more than twenty (20) miles), except for
required travel on the Company’s business.

Plan Administrator    With respect to Severance Payments payable to the
President and Chief Executive Officer, the Chief Operating Officer, or the
Senior Vice President and Chief Human Resources Officer, the Compensation
Committee. With respect to all other matters under the plan, the Senior Vice
President and Chief Human Resources Officer of Apergy or successor position.
Person    Shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) Apergy or any of its affiliates, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of Apergy or any of
its affiliates, (iii) an underwriter temporarily holding securities pursuant to
an offering of such securities or (iv) a corporation owned, directly or
indirectly, by the stockholders of Apergy in substantially the same proportions
as their ownership of stock of Apergy. Subsidiary    An entity in which Apergy
owns, directly or indirectly, at least 50% of the equity or voting interests

Article 15. Effective Date of Plan

The Plan is effective as of May 9, 2018.

 

13



--------------------------------------------------------------------------------

SUMMARY OF ERISA RIGHTS

Your Rights Under ERISA

The Department of Labor has issued regulations that require the Company to
provide you with a statement of your rights under ERISA with respect to this
Plan. The following statement was designated by the Department of Labor to
satisfy this requirement and is presented accordingly.

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants are entitled to:

Receive Information About Your Plan and Benefits

 

1. Examine, without charge, all Plan documents and copies of all documents filed
by Apergy with the Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration. This includes annual
reports and Plan descriptions. All such documents are available for review from
the Apergy Human Resources Department.

 

2. Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and any updated summary plan description. The Plan
Administrator may charge you a reasonable fee for the copies.

 

3. Receive a summary of the Plan’s annual financial report. Once each year, the
Plan Administrator will send you a Summary Annual Report of the Plan’s financial
activities at no charge.

Prudent Action by Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called fiduciaries of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries.

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit
under the Plan or exercising your rights under ERISA.

Enforcing Your Rights

If your claim for Severance Payments is denied or ignored in whole or in part,
you have a right to receive a written explanation of the reason for the denial,
to obtain copies of documents related to the decision without charge, and to
appeal any denial, all within certain time schedules. You have the right to have
your claim reviewed and reconsidered as explained in the “Claims and Appeal
Procedures” section.

 

14



--------------------------------------------------------------------------------

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
thirty (30) days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for Severance Payments which is denied or ignored, in whole or in
part, you may file suit in a state or federal court after you have exhausted the
Plan’s claims and appeal procedures as described in the section “Claims and
Appeal Procedures” hereof. If it should happen that Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the Department of Labor, or you may file suit in a
federal court.

The court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you sued to pay these costs and fees.
If you lose, the court may order you to pay these costs and fees, for example,
if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about the Plan, you should contact the Plan
Administrator through the Apergy Human Resources Department. They will be glad
to help you. If you have any questions about this statement or about your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest Area Office of the Employee
Benefits Security Administration, Department of Labor, listed in your telephone
directory, or you may contact:

The Division of Technical Assistance and Inquiries

Employee Benefits Security Administration,

Department of Labor

200 Constitution Avenue, N.W., Room 5N625

Washington, DC 20210

1-866-444-EBSA (1-866-444-3272)

www.dol.gov/ebsa (for general information)

www.askebsa.dol.gov (for electronic inquiries)

You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at 1-866-444-3272.

Administrative Facts

 

Plan Name   

Apergy Corporation Senior Executive

Change-in-Control Severance Plan

Plan Sponsor   

Apergy Corporation

2445 Technology Forest Blvd

Building 4, 9th Floor

The Woodlands, Texas

281-403-5772

 

15



--------------------------------------------------------------------------------

Type of Plan    The Plan is a welfare benefit plan that provides severance
benefits Source of Contributions to Plan    Employer payments from general
corporate assets Plan Year    The Plan Year is January 1 through December 31
Employer Identification Number    82-3066826 Plan Number    502 Plan
Administrator   

Apergy Corporation

2445 Technology Forest Blvd

Building 4, 9th Floor

The Woodlands, Texas

281-403-5772

Agent for Receiving Service of Legal Process   

General Counsel

Apergy Corporation

2445 Technology Forest Blvd

Building 4, 9th Floor

The Woodlands, Texas

281-403-5772

Legal Process can also be served on the Plan Administrator

Contact Information

If you have questions about this Plan, please contact Apergy Human Resources at
the coordinates below and they will provide you with this information.

Apergy Human Resources

Phone:         281-403-5772

 

16